 

Exhibit 10.1

 

$100,000,000

HORIZON FUNDING TRUST 2019-1

 

4.21% Asset Backed Notes

  

NOTE PURCHASE AGREEMENT

 

August 6, 2019

 

KeyBanc Capital Markets Inc.

1301 Avenue of the Americas, 37th Floor

New York, New York 10019



 

Ladies and Gentlemen:

 

Section 1.                Introductory. Horizon Funding Trust 2019-1, a Delaware
statutory trust (the "Issuer"), proposes, subject to the terms and conditions
stated herein, to issue and sell to KeyBanc Capital Markets Inc., as initial
purchaser (the "Initial Purchaser"), its Asset Backed Notes (the "Notes"), in
the Initial Note Principal Balance set forth in Exhibit A to this note purchase
agreement (this "Agreement"). The Notes are to be issued under the Indenture, to
be dated as of the hereafter defined Closing Date (the "Indenture"), between the
Issuer and U.S. Bank National Association ("U.S. Bank"), as trustee (the
"Trustee"). The Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, is herein referred to as the "Securities
Act". Capitalized terms used herein but not otherwise defined shall have the
meanings set forth in the Indenture or in the Sale and Servicing Agreement, to
be dated as of the Closing Date, by and among the Issuer, Horizon Funding 2019-1
LLC, as trust depositor (the "Depositor"), Horizon Technology Finance
Corporation, as seller and as servicer ("Horizon", and together with the Issuer
and the Depositor, individually a "Horizon Entity" and collectively the "Horizon
Entities") and U.S. Bank, as Trustee, backup servicer, custodian and securities
intermediary.

 

The offer and sale of the Notes to the Initial Purchaser will be made without
registration under the Securities Act in reliance on certain exemptions from the
registration requirements thereof. Subject to the terms and conditions of this
Agreement, the Initial Purchaser shall offer and sell the Notes (or beneficial
interests therein): (i) to non-U.S. persons in transactions occurring outside
the United States in reliance on Regulation S under the Securities Act
("Regulation S") that in each case are "qualified purchasers" as defined in
Section 2(A)(51) of the Investment Company Act of 1940 (each such person, a
"Qualified Purchaser") and (ii) in the United States to Persons who are
"qualified institutional buyers," as defined in Rule 144A ("QIBs" and each, a
"QIB") in reliance on Rule 144A under the Securities Act ("Rule 144A") that in
each case are Qualified Purchasers.

 

A preliminary confidential private placement memorandum and a confidential
private placement memorandum relating to the Notes, to be offered by the Initial
Purchaser, have been prepared by the Issuer. The preliminary confidential
private placement memorandum, dated July 31, 2019 (the "Preliminary PPM"), the
investor presentation dated July 2019 attached as Exhibit B to this Agreement
(the "Road Show"), any and all asset level data, including any Intex cdi file,
provided by a Horizon Entity, or by any of their respective affiliates on behalf
of a Horizon Entity, to the Initial Purchaser for distribution to one or more
prospective investors, whether in electronic form or otherwise (collectively,
the "Collateral Data Information"), any information prepared by or on behalf of
the Issuer and delivered to prospective holders of the Notes (other than the
Preliminary PPM and the Road Show) attached as Exhibit C to this Agreement (the
"Pricing Information" and, together with the Road Show, Form 15G, the Collateral
Data Information and the Preliminary PPM, the "Time of Sale Information"), and
the final confidential private placement memorandum, dated August 6, 2019, that
includes the offering prices and other final terms of the Notes (the "PPM"),
each, as amended or supplemented by additional information in accordance
herewith, are collectively referred to as the "Offering Document". The Offering
Document at a particular time means the Offering Document in the form actually
amended or supplemented and issued at such time (as opposed to the Offering
Document prior to such amendment or supplement). The "Time of Sale" means 10:30
A.M. EST on August 2, 2019.

 



 

 

 

Section 2.                Representations and Warranties of the Issuer, the
Depositor and Horizon. Each Horizon Entity, with respect to itself, represents
and warrants to the Initial Purchaser, as of the Closing Date or such other date
as may be specified below as follows:

 

(a)   The Preliminary PPM, as of the date thereof, did not, and the Time of Sale
Information, as of the Time of Sale did not and as of the Closing Date will not,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The PPM, as of the
date thereof, did not, and as of the Closing Date will not (and any amendment or
supplement thereto, as of the date thereof and as of the Closing Date, will not)
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Notwithstanding the
foregoing, none of the Horizon Entities makes any representations or warranties
as to statements or omissions therein based upon the Initial Purchaser
Information, it being understood and agreed that the "Initial Purchaser
Information" is only such information that is described as such in Section 7(b)
hereof. If, subsequent to the initial Time of Sale, the Issuer and the Initial
Purchaser determine that the original Time of Sale Information included an
untrue statement of material fact or omitted to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading and the Initial Purchaser advises the
Issuer that investors in the Notes have elected to terminate their initial
"contracts of sale" (within the meaning of Rule 159 under the Securities Act,
the "Contracts of Sale") and enter into new Contracts of Sale, then the "Time of
Sale" will refer to the time of entry into the first new Contract of Sale and
the "Time of Sale Information" will refer to the information available to
purchasers at the time of entry (prior to the Closing Date) into the first new
Contract of Sale, including any information that corrects such material
misstatements or omissions (such new information, the "Corrective Information")
and Exhibit C to this Agreement will be deemed to be amended to include such
Corrective Information in the Time of Sale Information. Notwithstanding the
foregoing, for the purposes of Section 7 hereof, in the event that an investor
elects not to terminate its initial Contract of Sale and enter into a new
Contract of Sale, "Time of Sale" will refer to the time of entry into such
initial Contract of Sale and "Time of Sale Information" with respect to Notes to
be purchased by such investor will refer to information available to such
purchaser at the time of entry into such initial Contract of Sale.

 



 2 

 

 

(b)               The Issuer is a statutory trust duly formed, validly existing
and in good standing under the laws of the State of Delaware, with power and
authority (trust and other) to own its properties and conduct its business as
presently conducted and as described in the Offering Document and to execute,
deliver and perform its obligations under each of the Transaction Documents to
which it is or will be a party and to authorize, issue and sell the Notes as
contemplated by this Agreement; and the Issuer is duly qualified to do business
as a foreign entity in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification if failure to qualify would have a Material Adverse Effect. As
used herein, "Material Adverse Effect" shall mean, as to any entity, a material
adverse effect on the condition (financial or other), business, properties,
assets, or results of operations of such entity and its subsidiaries (taken as a
whole) or a material adverse effect on the ability of such entity to perform its
obligations under the Transaction Documents to which it is a party.

 

(c)               The Depositor is a limited liability company formed, validly
existing and in good standing under the laws of the State of Delaware, with
limited liability company power and authority to own its properties and conduct
its business as presently conducted and as described in the Offering Document
and to execute, deliver and perform its obligations under each of the
Transaction Documents to which it is or will be a party; and the Depositor is
duly qualified to do business as a foreign entity in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification if failure to qualify would have a Material
Adverse Effect.

 

(d)               Horizon is a corporation duly formed, validly existing and in
good standing under the laws of the State of Delaware, with power and authority
(corporate and other) to own its properties and conduct its business as
presently conducted and as described in the Offering Document and to execute,
deliver and perform its obligations under each of the Transaction Documents and
each other agreement or instrument contemplated thereby to which it is or will
be a party; and Horizon is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure to so qualify would not reasonably be expected to have
a Material Adverse Effect.

 

(e)               On the Closing Date, the Notes will have been duly authorized;
and when the Notes are delivered and paid for pursuant to this Agreement, and
authenticated and issued pursuant to the Indenture, such Notes will have been
duly executed, authenticated, issued and delivered and will conform in all
material respects to the description thereof contained in the Offering Document;
and will constitute valid and legally binding obligations of the Issuer,
enforceable against the Issuer in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
and to general equity principles; and will be entitled to the benefits of the
Indenture.

 



 3 

 

 

(f)                Assuming (i) that the Initial Purchaser's representations and
warranties in Section 4 hereof are true, and (ii) compliance by the Initial
Purchaser with the covenants set forth herein, no consent, approval,
authorization, or order of, or filing with, any governmental agency or body or
any court is required for the consummation of the transactions contemplated by
the Transaction Documents and in connection with the issuance and sale of the
Notes by the Issuer.

 

(g)               The execution, delivery and performance of each of the
Transaction Documents and the issuance and sale of the Notes and compliance with
the terms and provisions thereof will not result in a breach or violation of any
of the terms and provisions of, or constitute a default under or conflict with,
(i) any statute, any rule, regulation or order of any governmental agency or
body or any court, domestic or foreign, having jurisdiction over the Horizon
Entities or any of their respective material properties, (ii) any material
agreement or instrument to which any Horizon Entity is a party or by which a
Horizon Entity is bound or to which any of the material properties of a Horizon
Entity is subject, or (iii) the organizational documents of the Horizon
Entities, and the Issuer has full power and authority to authorize, issue and
sell the Notes as contemplated by this Agreement.

 

(h)               This Agreement has been, and as of the Closing Date each other
Transaction Document to which the Issuer is a party will have been, duly
authorized, executed and delivered by the Issuer and, when executed and
delivered by the Issuer, assuming due authorization, execution and delivery
thereof by the other parties hereto and thereto, will constitute a valid and
legally binding obligation of the Issuer enforceable against the Issuer in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights and to general equity principles.
This Agreement has been, and as of the Closing Date each other Transaction
Document to which the Depositor is a party will have been, duly authorized,
executed and delivered by the Depositor and, when executed and delivered by the
Depositor, assuming due authorization, execution and delivery thereof by the
other parties hereto and thereto, will constitute a valid and legally binding
obligation of the Depositor enforceable against the Depositor in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors' rights and to general equity principles. This Agreement
has been, and as of the Closing Date each other Transaction Document to which
Horizon is a party will have each been, duly authorized, executed and delivered
by Horizon and, when executed and delivered by Horizon, assuming due
authorization, execution and delivery thereof by the other parties hereto and
thereto, will constitute a valid and legally binding obligation of Horizon
enforceable against Horizon in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights and to general
equity principles.

 

(i)                 As of the Closing Date, the Issuer shall have good and
marketable title to the Loans and the other property comprising the Trust
Estate, in each case, free from liens, encumbrances and defects that would
materially affect the value thereof or materially interfere with the use made or
to be made thereof by it, other than liens and encumbrances pursuant to or
permitted by the Transaction Documents. On each Additional Loan Cutoff Date, the
Issuer shall have good and marketable title to the Additional Loans and the
other property comprising the Trust Estate, in each case, free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or to be made thereof by it, other than
liens and encumbrances pursuant to or permitted by the Transaction Documents.

 



 4 

 

 

(j)                 Each of the Horizon Entities possesses all material
certificates, authorities, licenses, approvals or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, except for any such certificates, authorities, licenses, approvals or
permits the failure of which to obtain or make would not, individually or in the
aggregate, produce a Material Adverse Effect on such Horizon Entity. Except as
described in or contemplated by the Offering Document, none of the Horizon
Entities has received any notice of proceedings relating to the revocation or
modification of any such certificate, authority, license, approval or permit
that, if determined adversely to the Horizon Entities, would individually or in
the aggregate produce a Material Adverse Effect on the Horizon Entities.

 

(k)               Except as disclosed in the Offering Document, there are no
pending actions, suits, investigations or proceedings against or affecting any
Horizon Entity or any of their respective Affiliates or any of their respective
properties that, if determined adversely to such Horizon Entity or any of their
respective Affiliates, as applicable, would individually or in the aggregate
have a Material Adverse Effect on such Horizon Entity or would materially and
adversely affect the validity or enforceability of the Notes, or the federal
income tax characterization of the Notes or classification of the Issuer, or
which are otherwise material in the context of the sale of the Notes; and, to
the Issuer's knowledge, no such actions, suits, investigations or proceedings
are threatened or contemplated.

 

(l)                 The Issuer is not and, after giving effect to the offering
and sale of the Notes and the application of the proceeds thereof as described
in the Offering Document, will not be subject to registration as an "investment
company" under the Investment Company Act of 1940, as amended (the "Investment
Company Act"); and in making this determination the Issuer will be relying
primarily on exemptions from the definition of "investment company" under the
Investment Company Act set forth in Section 3(c)(7) and Rule 3a-7 thereof,
although there may be additional exclusions or exemptions available to the
Issuer. The Issuer is being structured so as not to constitute a "covered fund"
for purposes of Section 619 of the Dodd Frank Wall Street Reform and Consumer
Protection Act of 2010, based on its current interpretations.

 

(m)             The Notes are eligible for resale pursuant to Rule 144A. No
securities of the same class (within the meaning of Rule 144A(d)(3) under the
Securities Act) as the Notes are listed on any national securities exchange
registered under Section 6 of the United States Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder (the "Exchange
Act"), or quoted in a U.S. automated interdealer quotation system.

 

(n)               Assuming (i) that the Initial Purchaser's representations and
warranties in Section 4 hereof are true and (ii) compliance by the Initial
Purchaser with the covenants set forth herein, the offer and sale of the Notes
to the Initial Purchaser in the manner contemplated by this Agreement will be
exempt from the registration requirements of the Securities Act by reason of
Section 4(a)(2) thereof, the offer, resale and delivery of the Notes by the
Initial Purchaser in the manner contemplated by this Agreement will meet the
requirements of Rule 144A(d)(3) of the Securities Act, as applicable, and no
registration of the Notes under the Securities Act and no qualification of the
Indenture under the Trust Indenture Act of 1939, as amended (the "Trust
Indenture Act"), is required for the offer, sale and delivery of the Notes in
the manner contemplated by this Agreement.

 



 5 

 

 

(o)               None of the Horizon Entities or any of their respective
affiliates, as such term is defined in Rule 501(b) of Regulation D under the
Securities Act ("Regulation D"), has (directly or indirectly) solicited any
offer to buy, sold or offered to sell or otherwise negotiated in respect of in
the United States or to any United States citizen or resident any security that
is or would (assuming compliance by the Initial Purchaser with their obligations
under Section 4 of this Agreement) be integrated with the sale of the Notes in a
manner that would require the Notes to be registered under the Securities Act.

 

(p)               None of the Horizon Entities has entered or will enter into
any contractual arrangement with respect to the distribution of the Notes except
for this Agreement.

 

(q)               Upon the execution and delivery of the Transaction Documents,
the Issuer will have the power and authority to pledge the Trust Estate to the
Indenture Trustee on behalf of the Noteholders free and clear of all liens other
than liens under the Transaction Documents.

 

(r)                On the Closing Date, each of the representations and
warranties of the Issuer set forth in each of the Transaction Documents to which
it is a party will be true and correct in all material respects. On the Closing
Date, each of the representations and warranties of the Depositor set forth in
each of the Transaction Documents to which it is a party will be true and
correct in all material respects. On the Closing Date, each of the
representations and warranties of Horizon set forth in each of the Transaction
Documents to which it is a party will be true and correct in all material
respects.

 

(s)                Any taxes, fees and other governmental charges in connection
with the execution and delivery of the Transaction Documents or the execution,
delivery and sale of the Notes have been or will be paid on or prior to the
Closing Date.

 

(t)                 Since the respective dates as of which information is given
in the Offering Document (x) there has not occurred any change in the business,
properties, assets, financial condition, results of operations or regulatory
situation of the Horizon Entities, that would or would reasonably be expected to
result in a Material Adverse Effect, (y) none of the Horizon Entities has
entered into any transaction or agreement (whether or not in the ordinary course
of business) material to such Horizon Entity, that, in either case, would
reasonably be expected to have a Material Adverse Effect on such Horizon Entity,
otherwise than as set forth or contemplated in the Offering Document and (z)
none of the Horizon Entities have defaulted under any material agreement or
instrument to which it is a party or by which it is bound which would
individually or in the aggregate have, or would reasonably be expected to result
in, a Material Adverse Effect, in each case other than as set forth in or
contemplated by the Offering Document.

 

(u)               Immediately after the consummation of the transactions to
occur on the Closing Date, (i) the fair value of the assets of Horizon, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (ii) the present fair saleable value of the property of Horizon
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each of the Horizon Entities will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) Horizon will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

 



 6 

 

 

(v)               This Agreement and the other Transaction Documents and the
Notes conform in all material respects to the descriptions thereof contained in
the Offering Document.

 

(w)             None of the Horizon Entities or any of their respective
affiliates (as defined in Rule 501(b) of Regulation D, nor any Person authorized
to act on its or their behalf (other than through the Initial Purchaser, as to
which no representation is made), has engaged or will engage in connection with
the offering of the Notes in any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act.

 

(x)               None of the Horizon Entities or any of their respective
affiliates or any Person acting on its or their behalf (other than the Initial
Purchaser, as to which no representation is made) has engaged or will engage,
with respect to Notes sold outside of the United States to persons that are U.S.
Persons (within the meaning of Regulation S) in any "directed selling efforts"
within the meaning of Rule 902 of Regulation S and each of the Horizon Entities
and any Person acting on its or their behalf (other than the Initial Purchaser,
as to which no representation is made) has complied and will implement the
"offering restrictions" within the meaning of Regulation S.

 

(y)               None of the Horizon Entities nor any of their respective
officers, directors or controlling Persons has taken, directly or indirectly,
any action designed to cause or to result in, or that has constituted or that
might reasonably be expected to constitute, the stabilization or manipulation of
the price of the Notes, as the case may be, to facilitate the sale or resale of
the Notes (or beneficial interests therein), except that no such representation
is made with respect to any actions taken directly or indirectly by the Initial
Purchaser.

 

(z)                  Neither Horizon nor the Issuer has engaged in any activity
or conduct which would violate any applicable anti-bribery, anti-corruption or
anti-money laundering laws, regulations or rules in any applicable jurisdiction
and Horizon has instituted and maintains policies and procedures designed to
prevent any such violation. Neither Horizon nor the Issuer is a Person that is:
(i) the subject of any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. government (including,
without limitation, U.S. Department of the Treasury, the Office of Foreign
Assets Control, the U.S. Department of State and including, without limitation,
the designation as a "specially designated national" or "blocked person"), the
United Nations Security Council, Her Majesty's Treasury, the Swiss Secretariat
for Economic Affairs, the Monetary Authority of Singapore, the Hong Kong
Monetary Authority, the European Union or other relevant sanctions authority
(collectively, "Sanctions"; any such Person, a "Sanctioned Person") or (ii)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions broadly prohibiting dealings with such
government, country, or territory (a "Sanctioned Country"), including Cuba,
Iran, Burma, North Korea, Sudan, Syria and the region of Crimea and/or any other
country or region that is the subject of any economic and/or trade sanctions.
Neither Horizon nor the Issuer will, in violation of applicable Sanctions,
directly or indirectly use the proceeds of the Notes issued hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, (ii) in or involving a
Sanctioned Country or any country or territory which at the time of such funding
is the subject of comprehensive country-wide or territory-wide Sanctions, other
than Cuba or Iran, or (iii) in any other manner that will result in a violation
by any person (including any person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions. Neither Horizon, the
Issuer nor any of their affiliates or subsidiaries have knowingly engaged in and
are not now knowingly engaged in any dealings or transactions with any person
that at the time of the dealing or transaction is or was the subject or the
target of Sanctions or with any Sanctioned Country in violation of applicable
Sanctions. The Issuer and Horizon each represent and covenant that, regardless
of Sanctions, it will not, directly or indirectly, use the proceeds of the
transaction, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, to fund any activities of
or business in or involving Cuba or Iran.

 



 7 

 

 

(aa)               Each of the Issuer and Horizon represents that it is in
compliance, and will continue to be in compliance, with all applicable
anti-money laundering laws and regulations, including the Bank Secrecy Act, as
amended by the USA PATRIOT Act, and the regulations thereunder, and FINRA
Conduct Rule 3011. Each of the Issuer and Horizon represents that it is subject
to an anti-money laundering program of its parent that is designed to comply
with applicable U.S. laws, regulations, and guidance, including rules of
self-regulatory organizations, relating to the prevention of money laundering,
terrorist financing, and related financial crimes.

 

(bb)              No Horizon Entity nor any of its subsidiaries nor any
director, officer, or employee of such Horizon Entity or any of its subsidiaries
nor, to the knowledge of the Issuer or Horizon, any agent, or other person on
behalf of such Horizon Entity or any of its subsidiaries has (i) used any funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) made or taken an act in furtherance of an
offer, promise or authorization of any direct or indirect unlawful payment or
benefit to any foreign or domestic government or regulatory official or
employee, including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anticorruption laws; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any unlawful rebate, payoff,
influence payment, kickback or other unlawful or improper payment or benefit.
Each Horizon Entity and its subsidiaries have instituted, maintain and enforce,
and will continue to maintain and enforce policies and procedures reasonably
designed to promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

 



 8 

 

 

(cc)               None of Horizon, the Issuer or their respective affiliates
has engaged or will engage any third-party to undertake "due diligence services"
(as defined in Rule 17g-10(d)(1) of the Exchange Act, "Third-Party Due Diligence
Services") and none of Horizon, the Issuer or their respective affiliates has
obtained or will obtain a "third-party due diligence report" (as defined in Rule
15Ga-2(d) of the Exchange Act, a "Third-Party Due Diligence Report") with
respect to the assets held by the Issuer or the transactions contemplated by
this Agreement, except as specifically set forth on Exhibit D hereto. A Horizon
Entity has provided any Third-Party Due Diligence Report to the Initial
Purchaser prior to the furnishing or filing of such report, or any portion
thereof, on the Securities and Exchange Commission’s EDGAR website or its 17g-5
website, as applicable. Third-Party Due Diligence Reports are deemed to have
been obtained by the Issuer or Horizon pursuant to Rules 15Ga-2(a) and 17g-10
under the Exchange Act, and all legal obligations with respect to Third-Party
Due Diligence Reports have been and will be timely complied with. No portion of
any Form 15G contains any names, addresses, other personal identifiers or zip
codes with respect to any individuals, or any other personally identifiable or
other information that would be associated with an individual, including without
limitation any “nonpublic personal information” within the meaning of Title V of
the Gramm-Leach-Bliley Financial Services Modernization Act of 1999.

 

(dd)              Horizon is the "sponsor" (in such capacity, the "Sponsor") as
defined in the Credit Risk Retention Rules (defined below), and as the Sponsor
expects to comply as of the Closing Date, in all material respects with
Regulation RR, 17 C.F.R. §246.1, et seq. (the "Credit Risk Retention Rules"),
either directly or (to the extent permitted by the Credit Risk Retention Rules)
through a "Wholly-Owned Affiliate" or a "Majority-Owned Affiliate" (as defined
in the Credit Risk Retention Rules). The Sponsor, or one or more of its
Wholly-Owned Affiliates or its Majority-Owned Affiliates, expects to satisfy on
the Closing Date the Credit Risk Retention Rules through the retention of an
"eligible horizontal residual interest", which includes the residual interest of
the Issuer.

 

(ee)               The Sponsor has determined the expected range of fair values
of the ABS Interests based on its own valuation methodology, inputs and
assumptions.

 

(ff)                 No election has been, or will be, made or filed pursuant to
which the Issuer is or will be classified as an association for U.S. federal
income tax purposes under Treasury Regulation Section 301.7701-3(a).

 

(gg)              Other than as contemplated by this Agreement or as disclosed
in the Time of Sale Information and the PPM, there is no broker, finder or other
party that is entitled to receive from the Horizon Entities, or any affiliate
thereof, any brokerage or finder's fee or other fee or commission as a result of
any of the transactions contemplated by this Agreement.

 

(hh)           As of the date hereof and as of the Closing Date, the information
included in any Beneficial Ownership Certification provided by any Horizon
Entity or any affiliate thereof to which the Beneficial Ownership Regulation is
applicable with respect to the transactions undertaken pursuant to the
Transaction Documents, is true and correct in all respects. A "Beneficial
Ownership Certification" means a certification required by 31 C.F.R. § 1010.230
(the "Beneficial Ownership Regulation").

 



 9 

 

 

Section 3.                Purchase, Sale and Delivery of Notes.

 

(a)               On the basis of the representations, warranties and agreements
herein contained, but subject to the terms and conditions set forth herein, the
Issuer agrees to sell to the Initial Purchaser and the Initial Purchaser agrees
to purchase from the Issuer, the Notes at the respective purchase prices and the
Initial Note Principal Balance set forth in Exhibit A to this Agreement.

 

(b)               The Issuer will deliver, against payment of the purchase
price, the Notes to be offered and sold by the Initial Purchasers in reliance on
Regulation S (the "Regulation S Notes") in the form of one or more temporary
global notes in registered form without interest coupons (the "Regulation S
Global Notes") which will be deposited with the Indenture Trustee, in its
capacity as custodian, for The Depository Trust Company ("DTC") for the
respective accounts of the DTC participants for Euroclear Bank S.A./N.V., as
operator of the Euroclear System ("Euroclear"), and Clearstream Banking, société
anonyme ("Clearstream") and registered in the name of Cede & Co., as nominee for
DTC. The Issuer will deliver, against payment of the purchase price of the Notes
to be purchased by the Initial Purchasers hereunder and to be offered and sold
by the Initial Purchasers in reliance on Rule 144A under the Securities Act (the
"144A Notes") in the form of one or more permanent global securities in
definitive form without interest coupons (the "Rule 144A Global Notes")
deposited with the Indenture Trustee, in its capacity as custodian, for DTC and
registered in the name of Cede & Co., as nominee for DTC. The Regulation S
Global Notes and the Rule 144A Global Notes shall be assigned separate CUSIP,
ISIN and Common Code numbers. The Notes shall include the applicable legends
regarding restrictions on transfer set forth under "TRANSFER RESTRICTIONS" in
the PPM, as applicable. Until the termination of the "40-day distribution
compliance period" (as defined in Regulation S) with respect to the offering of
the Notes sold pursuant to Regulation S, interests in the Regulation S Global
Notes may only be held by the DTC participants for Euroclear and Clearstream.
Interests in any permanent global notes will be held only in book-entry form
through Euroclear, Clearstream or DTC, as the case may be, except in the limited
circumstances permitted by the Indenture.

 

(c)               Payment for the Notes shall be made by the Initial Purchaser
in federal (same day) funds by wire transfer to an account at a bank designated
by the Issuer on August 13, 2019 (or, on such other date or at such other time
as the Initial Purchaser and the Issuer shall agree, the "Closing Date") against
delivery to the Indenture Trustee, in its capacity as custodian for DTC, of (i)
the Regulation S Global Notes representing all of the Regulation S Notes for the
respective accounts of the DTC participants for Euroclear and Clearstream and
(ii) the Rule 144A Global Notes representing all of the 144A Notes. Copies of
the Regulation S Global Notes and the Rule 144A Global Notes will be made
available for inspection (which may be done by electronic mail) at least 24
hours prior to the Closing Date.

 

(d)               Each of the Horizon Entities and the Initial Purchaser hereby
acknowledges and agrees that, for all tax purposes, it is entering into this
Agreement with the intention that the Notes not held by the Issuer or an
affiliate thereof will be characterized as indebtedness and shall treat the
Notes as indebtedness, unless otherwise required by applicable law.

 



 10 

 

 

Section 4.                Representations and Covenants of the Initial
Purchaser; Resales.

 

(a)               The Initial Purchaser represents and warrants that it is both
a QIB and an "accredited investor" within the meaning of Regulation D under the
Securities Act.

 

(b)               The Initial Purchaser represents and agrees that it is a QIB
and a Qualified Purchaser and that it will not offer, sell or deliver any Notes
within the United States or to, or for the account of benefit of, U.S. persons
except in accordance with the requirements described under the "PLAN OF
DISTRIBUTION—Investment Considerations; Transfer Restrictions" section in the
PPM and that it will send to each other dealer to which it sells Notes, as
applicable, during the 40-day period prescribed by Regulation S commencing on
the later of (i) the date upon which Notes are first offered to persons other
than the Initial Purchaser and any other distributor (as such term is defined in
Regulation S) of the Notes and (ii) the Closing Date, a confirmation or other
notice setting forth the restrictions on offers and sales of Notes in
non-offshore transactions or to, or for the account or benefit of, U.S. persons.

 

(c)               The Initial Purchaser agrees that it and each of its
Affiliates will not offer or sell the Notes in the United States by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. The Initial Purchaser agrees, with respect
to resales made in reliance on Rule 144A of any of the Notes, to deliver either
with the confirmation of such resale or otherwise prior to settlement of such
resale a notice to the effect that the resale of such Notes has been made in
reliance upon the exemption from the registration requirements of the Securities
Act provided by Rule 144A.

 

(d)               The Initial Purchaser represents and agrees that (i) it has
only communicated or caused to be communicated and will only communicate or
cause to be communicated any it has not offered, sold or otherwise made
available and will not offer, sell or otherwise make available any Notes which
are the subject of the offering contemplated by the PPM in relation thereto to
any retail investor in the European Economic Area ("EEA"). For the purposes of
this provision:

 

(i)                 the expression "retail investor" means a person who is one
(or more) of the following:

 

(a)               a retail client as defined in point (11) of Article 4(1) of
Directive 2014/65/EU (as amended, "MiFID II");

 

(b)               a customer within the meaning of Directive (EU) 2016/97 (as
amended), where that customer would not qualify as a professional client as
defined in point (10) of Article 4(1) of MiFID II; or

 



 11 

 

 

(c)               not a qualified investor as defined in Directive 2010/71/EU
(the "Prospectus Directive"); and

 

(ii)              the expression "offer" includes the communication in any form
and by any means of sufficient information on the terms of the offer and the
Notes to be offered so as to enable an investor to decide to purchase or
subscribe for the Notes.

 

(e)               The Initial Purchaser is not acquiring the Notes for or on
behalf of or with the assets of any Benefit Plan Investor or any "governmental
plan" within the meaning of Section 3(32) of ERISA that is subject to any
Similar Law.

 

(f)    The Initial Purchaser represents that it has not engaged any third party
to undertake any Third-Party Due Diligence Services or obtained any Third-Party
Due Diligence Report with respect to the assets held by the Issuer or the
transactions contemplated by this Agreement.

 

Section 5.                Certain Covenants of the Issuer and Horizon. The
Issuer, the Depositor and Horizon each agree with the Initial Purchaser that:

 

(a)               During the period from the date hereof until the earlier of
(i) 180 days from the date hereof; or (ii) such date as of which all of the
Notes shall have been sold by the Initial Purchaser (such period, the "Offering
Period"), before amending or supplementing the Offering Document, the Issuer
will advise the Initial Purchaser promptly of any proposal to amend or
supplement the Offering Document and will not effect such amendment or
supplementation without the Initial Purchaser's consent. If, at any time,
following delivery of any document comprising the Offering Document and prior to
the completion of the resale of the Notes by the Initial Purchaser, (i) any
event occurs as a result of which such document as then amended or supplemented
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, the Issuer
promptly will notify the Initial Purchaser of such event, or (ii) if, in the
reasonable opinion of the Initial Purchaser, a change to the Offering Document
is necessary to comply with law or regulations, then in either case the Issuer
promptly will prepare, at its own expense, an amendment or supplement which will
correct such statement or omission or which will cause the Offering Document to
comply with such laws or regulations, as applicable. Neither the consent of the
Initial Purchaser to, nor the Initial Purchaser's delivery to offerees or
investors of, any such amendment or supplement shall constitute a waiver of any
of the conditions set forth in Section 6 hereof.

 

(b)               If requested by the Initial Purchaser, the Issuer will furnish
to the Initial Purchaser copies of each document comprising a part of the
Offering Document as soon as available and in such quantities as the Initial
Purchaser reasonably requests. Horizon will also cause to be furnished to the
Initial Purchaser, on the Closing Date, the letters specified in Section 6(a)
hereof. At any time the Notes are Outstanding, the Issuer will promptly furnish
or cause to be furnished to the Initial Purchaser and, upon request of holders
and prospective purchasers of the Notes, to such holders and purchasers, copies
of the information required to be delivered to holders and prospective
purchasers of the Notes pursuant to Rule 144A(d)(4) under the Securities Act (or
any successor provision thereto) in order to permit compliance with Rule 144A in
connection with resales by such holders of the Notes. The Issuer or Horizon will
pay the expenses of printing and distributing to the Initial Purchaser all such
documents.

 



 12 

 

 

(c)               During the period of two years after the Closing Date, the
Issuer will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the Notes that have been
reacquired by any of them.

 

(d)               The Issuer will not conduct its business in a manner that will
require it to be registered under the Investment Company Act.

 

(e)               The Issuer will pay or cause to be paid all expenses
incidental to the performance of its obligations under the Transaction Documents
including (i) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Notes, the preparation of
the Transaction Documents and the printing of the Offering Document and
amendments and supplements thereto, and any other document relating to the
issuance, offer, sale and delivery of the Notes; (ii) any expenses (including
reasonable fees and disbursements of counsel) incurred in connection with
qualification of the Notes for sale under the laws of such jurisdictions in the
United States as the Initial Purchaser designates and the printing of memoranda
relating thereto; (iii) any fees charged by the Rating Agency for the rating of
the Notes, and (iv) for any reasonable fees and disbursements of Kramer Levin
Naftalis & Frankel LLP, counsel to the Initial Purchaser.

 

(f)                The Issuer shall promptly advise the Initial Purchaser of any
downgrade of (or any "negative watch" or any similar warning placed on) a rating
accorded to the Notes by the Rating Agency promptly after it is advised by the
Rating Agency (or otherwise becomes aware) of any such downgrading (or warning).

 

(g)               In connection with the offering, until the Initial Purchaser
shall have notified the Issuer of the completion of the resale of the Notes,
neither the Issuer nor any of its Affiliates has or will, either alone or with
one or more other persons, bid for or purchase for any account in which it or
any of its Affiliates has a beneficial interest any Notes or attempt to induce
any person to purchase any Notes; and neither it nor any of its Affiliates will
make bids or purchases for the purpose of creating actual, or apparent, active
trading in, or of raising the price of, the Notes.

 

(h)               Each of Horizon and the Issuer will comply with the
representations, certifications and covenants made by it in the engagement
letters with the Rating Agency, including any representation, certification or
covenant provided by it to the Rating Agency in connection with Rule 17g-5, and
will make accessible to any non-hired "nationally recognized statistical rating
organization" all information provided by it to the Rating Agency in connection
with the issuance and monitoring of the credit ratings on the Notes in
accordance with Rule 17g-5.

 

(i)                 Each Horizon Entity agrees that it will promptly following
any request therefor, provide information and documentation reasonably requested
by the Initial Purchaser for purposes of compliance with applicable "know your
customer" and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act, and the regulations thereunder, and the
Beneficial Ownership Regulation.

 



 13 

 

 

(j)                 Horizon, in its capacity as Sponsor, agrees that it will
comply with all of the legal requirements imposed by the Credit Risk Retention
Rules on the sponsor of a securitization transaction consisting of the issuance
of the Notes.

 

Section 6.                Conditions of the Initial Purchaser's Obligations. The
obligations of the Initial Purchaser to purchase and pay for the Notes on the
Closing Date will be subject to the accuracy of the representations and
warranties on the part of the Issuer and Horizon herein, the accuracy of the
statements of officers of the Issuer made pursuant to the provisions hereof, the
performance by each of Horizon and the Issuer of its obligations hereunder and
the following additional conditions precedent:

 

(a)               The Initial Purchaser shall have received a letter or letters
of RSM US LLP in form and substance satisfactory to the Initial Purchaser,
containing statements and information of the type ordinarily included in
accountants' "comfort letters" to underwriters, with respect to certain
financial or statistical information set forth in the Offering Document.

 

(b)               Subsequent to the execution and delivery of this Agreement,
the Initial Purchaser may terminate this Agreement by notice given by the
Initial Purchaser to the Issuer, if after the execution and delivery of this
Agreement and prior to the Closing Date: (i) a change in U.S. or international
financial, political or economic conditions or currency exchange rates or
exchange controls as would, in the reasonable judgment of the Initial Purchaser,
be likely to prejudice materially the success of the proposed issue, sale or
distribution of the Notes, whether in the primary market or in respect of
dealings in the secondary market, (ii) trading generally shall have been
suspended or materially limited on or by, as the case may be, any of the New
York Stock Exchange, the American Stock Exchange or the NASDAQ National Market,
or there shall have been any setting of minimum prices for trading on any such
exchange, (iii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred, (iv) any general
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities, (v) there shall have occurred any outbreak or
escalation of hostilities or any change in financial markets or any calamity or
crisis or natural disaster or a declaration by the United States of a national
emergency or war or any other major act of terrorism involving the United
States, or any other substantial national or international calamity, emergency
or crisis, the effect of which is material and adverse, and which singly or
together with any other event specified in this subsection (b), makes it, in the
judgment of the Initial Purchaser, impracticable or inadvisable to proceed with
the offer, sale or delivery of the Notes on the terms and in the manner
contemplated in the Time of Sale Information or the PPM, or (vi) any change, or
any development that could reasonably be expected to cause a change, affecting
the business or properties of the Issuer or Horizon occurs that, in the judgment
of the Initial Purchaser, is material and adverse, and which singly or together
with any other event specified in this subsection (b), makes it, in the judgment
of the Initial Purchaser, impracticable or inadvisable to proceed with the
offer, sale or delivery of the Notes on the terms and in the manner contemplated
in the Time of Sale Information or the PPM. Upon such notice being given,
subject to Section 9 hereof, the parties to this Agreement shall be released and
discharged from their respective obligations under this Agreement.

 



 14 

 

 

(c)               The Notes shall have been duly authorized, executed,
authenticated, delivered and issued, and each of the Transaction Documents shall
have been duly authorized, executed and delivered by the respective parties
thereto and shall be in full force and effect, and all conditions precedent
contained in the Transaction Documents shall have been satisfied or waived.

 

(d)               On or before the Closing Date, all actions required to be
taken in order to perfect: (i) the Issuer's ownership and security interest in
the Initial Loans and related assets and (ii) the Indenture Trustee's first
priority, perfected security interest in the Trust Estate shall have been taken.
The Initial Purchaser shall have received evidence reasonably satisfactory to
the Initial Purchaser that UCC financing statements in the State of Delaware
with respect to (1) the sale of the Initial Loans and related assets from
Horizon to the Issuer and (2) the pledge of the Trust Estate from the Issuer to
the Indenture Trustee are being filed (or will be sent for filing within three
Business Days of the Closing Date).

 

(e)               The Initial Purchaser shall have received legal opinions of
Dechert LLP, counsel to the Horizon Entities, (i) with respect to certain
corporate, enforceability, federal tax, security interest, securities law and
investment company matters, in form and substance satisfactory to the Initial
Purchaser, (ii) with respect to certain “true sale” issues in form and substance
satisfactory to the Initial Purchaser and (iii) with respect to certain
“non-consolidation” issues in form and substance satisfactory to the Initial
Purchaser. Dechert LLP shall also provide a customary “negative assurances”
letter, dated as of the Closing Date, addressed to the Initial Purchaser and in
form and substance reasonably satisfactory to its counsel, containing customary
exceptions and limitations, to the effect that such counsel has no reason to
believe that the Preliminary PPM, at the Time of Sale, or the PPM, as of the
date thereof and as of the Closing Date, included any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (in each case, other than the financial statements and
other information of a statistical, accounting or financial nature included in
the Preliminary PPM and PPM).

 

(f)                (i) The Initial Purchaser shall have received a letter from
Dechert LLP that it has no reason to believe that the Preliminary PPM, together
with the Pricing Information, as of the Time of Sale, and the PPM as of the date
thereof and as of the Closing Date, contained any untrue statement of a material
fact or omitted to state any material fact necessary to make the statements
therein not misleading, it being understood that such counsel need express no
opinion as to the financial statements or other financial data contained in the
Offering Document.

 

(ii) The Initial Purchaser shall have received a letter from Kramer Levin
Naftalis & Frankel LLP that it has no reason to believe that the Preliminary
PPM, together with the Pricing Information, as of the Time of Sale, and the PPM
as of the date thereof and as of the Closing Date, contained any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements therein not misleading, it being understood that such
counsel need express no opinion as to the financial statements or other
financial data contained in the Offering Document.

 

(g)               The Initial Purchaser shall have received from each party to
the Transaction Documents such information, certificates, opinions and documents
as the Initial Purchaser may reasonably have requested and all proceedings in
connection with the transactions contemplated by this Agreement and all
documents incident hereto shall be in all material respects reasonably
satisfactory in form and substance to the Initial Purchaser.

 



 15 

 

 

(h)               (i) The Notes shall have received a rating of at least "A+"
from the Rating Agency, and (ii) such rating shall not have been rescinded, and
no public announcement shall have been made by (x) the Rating Agency that the
rating of such Notes has been placed under review or (y) by a non-hired rating
agency that it has issued an unsolicited lower rating on such Notes.

 

(i)                 At least two business days prior to the date hereof, each
Horizon Entity and any affiliate thereof to which the Beneficial Ownership
Regulation is applicable with respect to the transactions undertaken pursuant to
the Transaction Documents, to the extent that any such entity qualifies as a
"legal entity customer" under the Beneficial Ownership Regulation shall (i)
deliver, or ensure that it has delivered, to each Initial Purchaser that so
requests, a Beneficial Ownership Certification in relation to itself, or (ii)
deliver to each Initial Purchaser an updated Beneficial Ownership Certification
if any previously delivered Beneficial Ownership Certification ceases to be true
and correct in all respects..

 

The Initial Purchaser may in its sole discretion waive compliance with any
conditions to the obligations of the Initial Purchaser hereunder.

 

Section 7.                Indemnification and Contribution.

 

(a)               Each of the Horizon Entities jointly and severally agrees (i)
to indemnify and hold harmless the Initial Purchaser, its partners, directors,
employees and officers and each person, if any, who controls the Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each, an "Initial Purchaser Indemnified Party"), against
any losses, claims, damages or liabilities, to which any Initial Purchaser
Indemnified Party may become subject, under the Securities Act or the Exchange
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) ("Loss") arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
draft preliminary offering memorandum dated May 17, 2019, any Form ABS-15G
furnished on EDGAR with respect to the transaction contemplated by this
Agreement, whether prepared by or furnished by Horizon or the Issuer ("Form
15G"), any document comprising a part of the Offering Document, or any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and (ii) will
reimburse the Initial Purchaser for any legal or other expenses reasonably
incurred by an Initial Purchaser Indemnified Party in connection with
investigating or defending any such Loss or bringing any claim to enforce the
indemnification obligations of a Horizon Entity, as such expenses are incurred;
provided, however, that none of the Horizon Entities will be liable in any such
case to the extent that any such Loss or reimbursement request arises out of or
is based upon an untrue statement or alleged untrue statement in or omission or
alleged omission from any of such documents in reliance upon and in conformity
with written information furnished to the Horizon Entities by the Initial
Purchaser specifically for use therein, it being understood and agreed that such
information consists only of the information described as such in subsection (b)
below; and provided, further, that none of the Horizon Entities will be liable
in any such case to the extent that such misstatement or omission from any
document comprising a part of the Offering Document was corrected by the Horizon
Entities reasonably prior to the initial time of sale and the Initial Purchaser
did not deliver, prior to the initial time of sale, a copy of such document
comprising a part of the Offering Document, as then revised, amended or
supplemented, if any of the Horizon Entities furnished copies thereof reasonably
prior to the initial time of sale to the Initial Purchaser in accordance with
the terms of this Agreement.

 



 16 

 

 

(b)               The Initial Purchaser will indemnify and hold harmless the
Horizon Entities, their respective directors and officers, and each person, if
any, who controls such Horizon Entity within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any Losses to which a
Horizon Entity may become subject, under the Securities Act or the Exchange Act
or otherwise, insofar as such Losses arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
document comprising a part of the Offering Document or any amendment or
supplement thereto, or arise out of or are based upon the omission or the
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Horizon Entities by the
Initial Purchaser specifically for use therein, and the Initial Purchaser will
reimburse any legal or other expenses reasonably incurred by a Horizon Entity in
connection with investigating or defending any such Loss or bringing any claim
to enforce the indemnification obligations of the Initial Purchaser as such
expenses are incurred, it being understood and agreed that the only such
information furnished by the Initial Purchaser consists of the first sentence of
the second paragraph and the first sentence of the eight paragraph under the
caption "PLAN OF DISTRIBUTION" in the Preliminary PPM and the PPM (the "Initial
Purchaser Information").

 

(c)               Promptly after receipt by an indemnified party under
subsection (a) or (b) of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission to notify the indemnifying
party will not relieve the indemnifying party from any liability which it may
have to any indemnified party otherwise than under subsection (a) or (b) above,
except to the extent that the indemnifying party has been materially prejudiced
by such failure. The indemnifying party shall have the right to assume the
defense thereof with counsel reasonably satisfactory to the indemnified party to
represent the indemnified party and any others the indemnifying party may
designate in such proceeding and shall pay the reasonable fees and disbursements
of such counsel related to such proceeding. In any such proceeding, any
indemnified party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
unless (A) the indemnifying party and the indemnified party shall have mutually
agreed to the retention of such counsel and payment of reasonable legal fees and
expenses thereto, (B) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them (in which case the
indemnifying party shall not have the right to direct the defense of such action
on behalf of the indemnified party) or (C) the indemnifying party fails to
timely retain counsel as provided in the preceding sentence. The indemnifying
party shall not, in connection with any proceeding or related proceedings in the
same jurisdiction, be liable for the reasonable fees and expenses of more than
one separate firm (in addition to any local or specialized counsel) for all such
indemnified parties and all such fees and expenses shall be reimbursed as they
are incurred. Such firm shall be designated in writing by the Initial Purchaser
in the case of parties indemnified pursuant to subsection (a) of this Section
and by the Issuer in the case of parties indemnified pursuant to subsection (b)
of this Section. The indemnifying party shall not be liable for any settlement
of any proceeding effected without its written consent, which consent shall not
be unreasonably withheld, but if settled with such consent or if there be a
final judgment for the plaintiff, the indemnifying party agrees to promptly
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or final judgment. No indemnifying party shall, without the
prior written consent of the indemnified party (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened action, suit or proceeding in
respect of which any indemnified party is or could be a party and indemnity
could have been sought hereunder by such indemnified party unless such
settlement, compromise or consent includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of any indemnified party.

 



 17 

 

 

(d)               If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of the losses, claims,
damages or liabilities referred to in subsection (a) or (b) above (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Issuer, the Depositor and Horizon on the one hand and the Initial Purchaser on
the other from the offering of the Notes or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Issuer, the Depositor and Horizon on
the one hand and the Initial Purchaser on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. The relative
benefits received by the Issuer, the Depositor and Horizon on the one hand and
the Initial Purchaser on the other shall be deemed to be in the same proportion
as the total proceeds from the Note offering (after deducting the Initial
Purchaser's fee or underwriting discount, but before deducting expenses)
received directly by the Issuer bear to the total fees, discounts and
commissions received by the Initial Purchaser in respect thereof. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Issuer,
the Depositor and/or Horizon on the one hand or the Initial Purchaser on the
other hand and the parties' relative intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission. The
amount paid by an indemnified party as a result of the losses, claims, damages
or liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), the Initial Purchaser shall not be required
to contribute any amount in excess of the difference between the total price at
which the Notes were resold by it and the total price of the Notes acquired by
it.

 



 18 

 

 

(e)               The obligations of the Horizon Entities under this Section 7
shall be in addition to any liability which a Horizon Entity may otherwise have
and shall extend, upon the same terms and conditions, to each person, if any,
who controls the Initial Purchaser within the meaning of the Securities Act or
the Exchange Act; and the obligations of the Initial Purchaser under this
Section shall be in addition to any liability which the Initial Purchaser may
otherwise have and shall extend, upon the same terms and conditions, to each
person, if any, who controls a Horizon Entity within the meaning of the
Securities Act or the Exchange Act.

 

Section 8.                Default of Initial Purchaser. If the Initial Purchaser
defaults in its obligations to purchase the Notes and the aggregate principal
amount of the Notes with respect to which such default occurs exceeds 10% of the
total principal amount of the Notes and arrangements satisfactory to the Issuer
and Horizon for the purchase of such Notes by any other persons are not made
within 36 hours after such default, this Agreement will terminate without
liability on the part of the Issuer or Horizon, except as provided in Section 9
hereof. Nothing herein will relieve the Initial Purchaser from liability for any
default hereunder.

 

Section 9.                Survival of Certain Representations and Obligations.
The respective indemnities, agreements, representations, warranties and other
statements of the Horizon Entities or their respective officers and of the
Initial Purchaser and its officers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation,
or statement as to the results thereof, made by or on behalf of the Initial
Purchaser, a Horizon Entity or any of their respective representatives, officers
or directors or any controlling person, and will survive delivery of and payment
for the Notes. If this Agreement is terminated pursuant to Section 8 hereof or
if for any reason the purchase of the Notes by the Initial Purchaser is not
consummated, the Issuer shall remain responsible for the expenses to be paid or
reimbursed by it pursuant to Section 5(f) hereof and the respective obligations
of the Horizon Entities and the Initial Purchaser pursuant to Section 7 hereof
shall remain in effect. If the purchase of the Notes by the Initial Purchaser is
not consummated for any reason other than solely because of the termination of
this Agreement pursuant to Section 8 hereof, the Horizon Entities will reimburse
the Initial Purchaser for all out-of-pocket expenses (including reasonable fees
and disbursements of legal counsel) reasonably incurred by them in connection
with the offering of the Notes. Section 17 shall survive the termination of this
Agreement.

 

Section 10.            Severability Clause. Any part, provision, representation,
or warranty of this Agreement which is prohibited or is held to be void or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.

 

Section 11.            Notices. All communications hereunder will be in writing
and, (A) if sent to the Initial Purchaser, will be mailed, delivered or faxed
and confirmed to the Initial Purchaser, at KeyBanc Capital Markets Inc., 1301
Avenue of the Americas, 37th Floor, New York, New York 10019, Attention: Alan
Staggers, email: alan.staggers@key.com, or (B) if sent to the Issuer, will be
mailed, delivered or faxed and confirmed to it at c/o Wilmington Trust, National
Association, Rodney Square North, 1100 North Market Street, Wilmington, Delaware
19890, Attention: Corporate Trust Administration, Facsimile No.: (302) 636-4140,
or (C) if sent to the Depositor, will be mailed, delivered or faxed and
confirmed to it at Horizon Funding 2019-1 LLC, c/o Horizon Technology Finance
Corporation, 312 Farmington Avenue, Farmington, Connecticut 06032 Attention:
Legal Department, Re: Horizon Funding Trust 2019-1, Telephone: (860) 676-8654,
Facsimile No.: 860-676-8655; with a copy to Horizon Funding 2019-1 LLC, c/o
Horizon Technology Finance Corporation, 312 Farmington Avenue, Farmington,
Connecticut 06032 Attention: Legal Department, Re: Horizon Funding Trust 2019-1,
Telephone: (860) 676-8654, Facsimile No.: 860-676-8655, or (D) if sent to
Horizon, will be mailed, delivered or faxed and confirmed to it at Horizon
Technology Finance Corporation, 312 Farmington Avenue, Farmington, Connecticut
06032, Attention: Legal Department, Re: Horizon Funding Trust 2019-1, telephone:
(860) 676-8654, Facsimile No.: 860-676-8655; with a copy to Horizon Technology
Finance Corporation, 312 Farmington Avenue, Farmington, Connecticut 06032,
Attention: Legal Department, Re: Horizon Funding Trust 2019-1, Telephone: (860)
676-8654, Facsimile No.: 860-676-8655.

 



 19 

 

 

Section 12.            Successors. This Agreement will inure to the benefit of
and be binding upon the parties hereto and their respective successors and the
controlling persons referred to in Section 7 hereof, and no other person will
have any right or obligation hereunder.

 

Section 13.            Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

 

Section 14.            Submission to Jurisdiction, etc.

 

(a)               The parties hereto hereby irrevocably and unconditionally
submit to the jurisdiction of: (i) the United States District Court for the
Southern District of New York or of any New York State court (in either case
sitting in the Borough of Manhattan in The City of New York) and (ii) the courts
of its own corporate domicile, in each case with all applicable courts of appeal
therefrom, with respect to actions brought against it as a defendant for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby or thereby; provided that nothing herein
shall be deemed to limit the ability of any party to this Agreement to bring
suit against any other party to this Agreement in any other permissible
jurisdiction. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court, any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum and any objection based on place of residence
or domicile.

 

(b)               To the extent that any party hereto has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution or execution, on the ground of sovereignty or otherwise) with
respect to itself or its property, it hereby irrevocably waives, to the fullest
extent permitted by applicable law, such immunity in respect of its obligations
under this Agreement.

 



 20 

 

 

Section 15.            WAIVERS OF JURY TRIAL.

 

THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM RELATING THERETO. EACH PARTY ACKNOWLEDGES THAT THE OTHER PARTIES
HERETO ARE ENTERING INTO THIS AGREEMENT IN RELIANCE UPON SUCH WAIVER.

 

Section 16.            Counterparts, Etc. This Agreement supersedes all prior or
contemporaneous agreements and understandings relating to the subject matter
hereof between the Initial Purchaser and the Horizon Entities. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated
except by a writing signed by the party against whom enforcement of such change,
waiver, discharge or termination is sought. This Agreement may be signed in any
number of counterparts each of which shall be deemed an original, which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile transmission or other electronic
transmission (i.e. a "pdf" or "tif") shall be effective as of delivery of a
manually executed counterpart hereof.

 

Section 17.            No Petition. During the term of this Agreement and for
one year and one day after all debt securities issued by the Issuer have been
paid, none of the parties hereto or any affiliate thereof will file any
involuntary petition or otherwise institute any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other proceeding under any
federal or state bankruptcy or similar law against the Issuer.

 

Section 18.            Owner Trustee. It is expressly understood and agreed by
the parties hereto that (a) this Agreement, when executed by the Issuer, is
executed and delivered by Wilmington Trust, National Association ("WTNA"), not
individually or personally but solely in its capacity as Owner Trustee on behalf
of the Issuer, in the exercise of the powers and authority conferred and vested
in it under the Trust Agreement, (b) each of the representations, warranties,
covenants, undertakings and agreements herein made on the part of the Issuer is
made and intended to bind only the Issuer and does not constitute personal
representations, undertakings and agreements by WTNA in its individual capacity
or as Owner Trustee, (c) nothing herein contained shall be construed as creating
any liability on WTNA, individually or personally or as Owner Trustee, to
perform any covenant either expressed or implied contained herein of the Issuer,
all such liability, if any, being expressly waived by the parties hereto and by
any Person claiming by, through or under the parties hereto, (d) WTNA has made
no (and is under no obligation to make any) investigation or determination as to
the satisfaction, accuracy or completeness of any representations and warranties
made by the Issuer in this Agreement and (e) under no circumstances shall WTNA
be personally liable for the payment of any indebtedness or expenses of the
Owner Trustee or the Issuer or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement, the Indenture, the Notes or any other Transaction
Documents. It is expressly understood and agreed that the rights, duties and
obligations of Issuer hereunder will be exercised and performed by Horizon in
its capacity as the Administrator on behalf of the Issuer pursuant to its
authority under the Trust Agreement and the Administration Agreement and under
no circumstances shall the Owner Trustee have any duty or obligation to monitor,
exercise or perform the rights, duties or obligations of the Issuer or the
Administrator hereunder.

 



 21 

 

 

Section 19.            No Advisory or Fiduciary Responsibility. Each of the
Horizon Entities acknowledges and agrees that: (a) the purchase and sale of the
Notes pursuant to this Agreement, including the determination of the offering
price of the Notes and any related discounts and commissions, is an arm's-length
commercial transaction among the Horizon Entities and the Initial Purchaser and
each of the Horizon Entities is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement; (b) in connection with the purchase and sale of
the Notes, the Initial Purchaser is and has been acting solely as a principal
and is not the agent or fiduciary of any of the Horizon Entities, or their
respective affiliates, stockholders, creditors or employees or any other party;
(c) the Initial Purchaser has not assumed nor will assume an advisory or
fiduciary responsibility in favor of any of the Horizon Entities with respect to
any of the transactions contemplated hereby; (d) the Initial Purchaser and its
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of either of the Horizon Entities and
that the Initial Purchaser has no obligation to disclose any of such interests
by virtue of any fiduciary or advisory relationship; (e) the Horizon Entities
shall each consult with its own advisors concerning the purchase and sale of the
Notes and shall be responsible for making their own independent investigation
and appraisal of the transaction contemplated hereby, and the Initial Purchaser
shall not have any responsibility or liability to a Horizon Entity with respect
thereto; (f) the Initial Purchaser and its respective affiliates are not
providing and have not provided legal, regulatory, tax, insurance or accounting
advice in any jurisdiction; and (g) each of the Horizon Entities waives, to the
fullest extent permitted by law, any claims it may have against the Initial
Purchaser for breach of fiduciary duty or alleged breach of fiduciary duty.

 

Section 20.            Recognition of the U.S. Special Resolution Regimes.

 

(a)               In the event that any Initial Purchaser that is a Covered
Entity becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer from the Initial Purchaser that is a Covered Entity of this
Agreement, and any interest and obligation in or under this Agreement, will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if this Agreement, and any interest and obligation in
or under this Agreement, were governed by the laws of the United States or a
state of the United States.

 

(b)               In the event that any Initial Purchaser that is a Covered
Entity or a BHC Act Affiliate of any Initial Purchaser that is a Covered Entity
becomes subject to a proceeding under a U.S. Special Resolution Regime, any
Default Rights under this Agreement that may be exercised against such Initial
Purchaser that is a Covered Entity are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if this Agreement were governed by the laws of the United
States or a state of the United States.

 



 22 

 

 

For the purposes of this Section 17, the following terms shall have the meaning
ascribed to them below:

 

"BHC Act Affiliate" has the meaning assigned to the term "affiliate" in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

"Covered Entity" means any of the following:

 

(i)       a "covered entity" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)       a "covered bank" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)       a "covered FSI" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

"U.S. Special Resolution Regime" means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

[signature page follows]

 



 23 

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
Note Purchase Agreement shall represent a binding agreement among the Horizon
Entities and the Initial Purchaser.

 



  Very truly yours,         Horizon Funding Trust 2019-1         By: Wilmington
Trust, National Association, not in its individual capacity but solely as Owner
Trustee on behalf of the Issuer         By:     Name:   Title:         Horizon
Funding 2019-1 LLC         By:     Name:   Title:         Horizon Technology
Finance Corporation         By:                    Name:   Title:

  



The foregoing Note Purchase Agreement is   hereby confirmed and accepted as   of
the date first above written.         KeyBanc Capital Markets Inc.         By:  
            Name:   Title:  

 

 

Signature Page to Horizon Funding Trust 2019-1 Note Purchase Agreement

 

 

 

 

EXHIBIT A

 

Initial Note Balance Purchase Price     $100,000,000 99.99166%

 

 

 

 

EXHIBIT B

 

Road Show

 

[see attached]

 

 

 

 

Exhibit C

 

The Initial Purchaser has indicated to the Issuer that it conveyed the pricing
information below to each of its initial transferees of the Notes:

 

Initial Note Principal Balance: $100,000,000

 

Issue Price: 99.99166%

 

Closing Date: August 13, 2019

 

 

 

 

EXHIBIT D

 

Agreed-upon procedures report, dated July 17, 2019, obtained by Horizon, with
respect to certain agreed-upon procedures performed by RSM US LLP.

 



 

 